Title: To George Washington from William Crawford, 10 August 1779
From: Crawford, William
To: Washington, George


        
          Dr General
          Fort Pitt Augt the 10th 1779
        
        Agreable to my promise the Last time I had the Pleashure of Seeing you I advertised your Lands on Shutee that is Setled by those men I formerly informd you of They Still remain on the Land.
        I Supose you may have hard the Land Office is to be Op[e]ned the first of Ocbr next, all Land Setled is to be Entered now with the Treshurer at Williamsburgh the Purches mony to be paid to him and his recept to the Survayor is the warrent.
        Any Land Setled and improved to be Purhist at the old rate, and unimprovd Land is at £40 pr hundred no more than 400 Acres in a Survay This is what I am told of the Acct of Asambly but I have not Seem them as yeat All desputs about improvement is to be sitled by Odetors for that porpose Apinted by the Asambly ho is to Attend on the primesis Your round bottom Tract I Supose will be Setled that way as a pattant has not bin Obtaind for it as I understand yeat Should I be hear at the time it is Setled I shall attend If I do not you may Chance Loose it as I am better Aquinted with the Sircomstance then any other Person, Young Tumlenson ho first improved the Land was with me when I Sirvayd it and Caried the Chain round it and Give up any title he had to you upon my informing him you Claimd that Land, There was no improvement on the Land whin I Sirvayd it for you but Tumlensons as I Saw, Your houses Down the river is all burnt by the Endiens Cantock and they falls is Setling very rapedly Your Present Situation will not admit of your Obtaining any of them Lands without Som Assistance Young Harrison is going Down Emeditly I intend geting him to take a good Tract of 2 or 3000 Acres if to be had for which I will fall on Som way of being Secured for you and Aquint you by the first oppertunity I mention this as you may want Som near

the fall or Som place of Conveyance as all those will in a Short time be taken if not allredy taken I beleve I Shall go there my self as soon as I can be at Liberty from the Sarvice of my Country.
        I intend to headquarters as soon as I convenantly can I wish you Sucksess and remain your most Hume Obedit Servant
        
          W. Crawford
        
      